Citation Nr: 0113158	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date prior to November 2, 
1990 for a grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from November 23, 1970 to 
May 28, 1971.

In a December 1997 decision, the Board of Veterans' Appeals 
(the Board) determined that the veteran had submitted new and 
material evidence which was sufficient to reopen his 
previously-denied claim of entitlement to service connection 
for an acquired psychiatric disability.  The Board further 
determined that service connection was warranted for a 
psychiatric disability.

This matter now comes to the Board on appeal from a July 1998 
decision by the Department of Veterans Affairs (VA) Regional 
office in San Juan, Puerto Rico (the RO) which implemented 
the Board decision which granted the veteran service 
connection for schizophrenia.  The RO assigned a 100 percent 
disability rating, effective from November 2, 1990.  The 
veteran appealed the effective date assigned, contending that 
he should have been granted an effective date for service 
connection for his psychiatric disorder commencing on May 29, 
1971, the date following his discharge from active duty.  


FINDINGS OF FACT

1.  In August 1971, the veteran filed an original claim of 
entitlement to service connection for a psychiatric 
disability.  That claim was denied in an October 1972 VA 
rating action which was not timely appealed.

2.  The veteran's claim was reopened and denied on the merits 
in a June 1976 VA rating action.  The veteran appealed that 
decision.  In a September 1979 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.

3.  In March 1983, the veteran applied to reopen his claim of 
entitlement to service connection for a psychiatric 
disability.  That application was denied for failure to 
submit new and material evidence in an April 1984 rating 
action which was not appealed.

4.  The veteran filed to reopen his claim on November 2, 
1990.  Ultimately service connection was granted for 
schizophrenia, effective from November 2, 1990.


CONCLUSIONS OF LAW

1.  The unappealed October 1972 RO decision denying the 
veteran's original claim of entitlement to service connection 
for schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.302, 20.1103 
(2000).

2.  The September 1979 Board decision denying entitlement to 
service connection for schizophrenia is final.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

3.  The April 1984 RO decision denying the veteran's 
application to reopen his claim of entitlement to service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.302, 20.1103 
(2000).

4.  The criteria for the assignment of an effective date 
prior to November 2, 1990 for the grant of service connection 
for schizophrenia have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.1(r), 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date earlier than 
November 2, 1990 for the grant of service connection for 
schizophrenia.  In particular, the veteran has contended that 
because he has a medical history of schizophrenia since 
service and a record of repeated filings of claims for 
service connection for a psychiatric disability ever since 
the time of his separation from active duty on May 28, 1971, 
service connection for schizophrenia should therefore be 
effective from May 29, 1971.

In the interest of clarity, the Board will initially review 
the pertinent factual background of this case.  The relevant 
law and VA regulations will be briefly explained.  Finally, 
the Board will analyze the veteran's claim of entitlement to 
an earlier effective date and will render a decision.

Factual Background

The veteran's service medical records were negative for a 
diagnosis of any psychiatric condition on induction 
examination in November 1970.  However, during basic training 
he was psychiatrically hospitalized after displaying 
outbursts of violent behavior.  During hospitalization he 
also reported a history of seeing illusions prior to entering 
service.  While on leave, he was hospitalized for acute 
schizophrenia at a VA hospital from January 1971 to February 
1971.  After he  returned to duty, his psychiatric symptoms 
continued to persist.  Following examination by a military 
medical board he was diagnosed with schizophrenic reaction, 
undifferentiated, chronic and severe, manifested by violent 
outbursts, self-destructive behavior and auditory and visual 
hallucinations.  The medical board determined that the 
veteran's psychiatric diagnosis existed prior to his entry 
into service, was not aggravated by active duty, and rendered 
him medically unfit for further military service.  He was 
discharged from active duty on May 28, 1971.

The veteran filed a claim of entitlement to service 
connection for "mental illness" in August 1971.  VA 
examination in September 1971 shows that he was diagnosed 
with schizophrenia, undifferentiated type with paranoid 
traits, moderate to severe.  By rating action of October 
1972, the RO denied his claim of entitlement to service 
connection for schizophrenia, reasoning that the evidence of 
record indicated that the diagnosis was present prior to the 
veteran's entry into service and that while it was aggravated 
during service, the evidence did not show that such 
aggravation resulted from the circumstances of service.  The 
RO rating board concluded that the aggravation was due to the 
natural progress of the psychiatric disorder.  The veteran 
filed a Notice of Disagreement in January 1973 and was issued 
a Statement of The Case in February 1973.  However, he failed 
to file a timely Substantive Appeal of the RO's 
determination. 

Between April 1975 and May 1976, the veteran submitted 
multiple applications to reopen his claim of entitlement to 
service connection for schizophrenia.  In conjunction 
therewith, he submitted several written statements from lay 
witnesses and private physicians which, in essence, presented 
testimony to the effect that the veteran did not have 
psychiatric problems nor displayed behavior indicative of a 
psychiatric problem prior to his entry into military service.  
Additionally, he submitted a psychometric evaluation 
conducted in April 1967 which showed no abnormalities.  Also, 
he submitted a private psychiatric evaluation report dated in 
May 1976 showing a diagnosis of schizophrenia.  

The veteran's claim was reopened based on the submission of 
new and material evidence and then denied on the merits in a 
June 1976 RO decision.  The veteran appealed that 
determination.  In a September 1979 Board decision, service 
connection for schizophrenia was denied.  The Board found, in 
essence, that the veteran's schizophrenia pre-existed his 
entry into active duty but was in remission at the time of 
his induction examination; that he experienced an 
exacerbation of schizophrenia within the first weeks of 
active duty, but there was no increase in severity of the 
schizophrenia coincident with his performance of active duty.

In March 1983, the veteran applied to reopen his claim of 
entitlement to service connection for a psychiatric 
disability.  In support of his application, he submitted VA 
treatment reports dated from 1971 to 1982 and a March 1983 
private medical statement which show treatment for 
schizophrenia.  He was given a VA compensation examination in 
December 1983.  The report of this examination noted that he 
had a history of treatment for schizophrenia during active 
duty and a diagnosis of chronic, active schizophrenia.  
Following consideration of the aforementioned evidence, the 
RO denied his application to reopen his claim on the basis 
that no new and material evidence was submitted which 
established a new factual basis to reconsider the service 
connection issue.  This determination was not appealed by the 
veteran.

On November 2, 1990 the veteran filed to reopen his claim of 
entitlement to service connection for schizophrenia.  In 
conjunction with that application was a written statement 
dated in October 1990 from his private psychiatrist, Dr. L., 
which was also received on November 2, 1990.  Dr. L. reported 
that he had been treating the veteran for schizophrenia since 
November 1985 and that he found no evidence of a psychiatric 
disorder prior to the veteran's entry into active duty.  
According to Dr. L., the aspects of the veteran's life in 
high school prior to his entry into service were normal and 
not consistent with a schizoid personality usually associated 
with pre-morbid behavior of schizophrenia.  To support his 
opinion, Dr. L. also referred to the absence of a psychiatric 
treatment history prior to the veteran's induction into 
service and the determination that he was normal on mental 
examination at the time of his induction.  Dr. L. stated that 
it was his opinion, based on his review of VA medical 
documents and the history of the veteran's psychiatric 
illness, that his schizophrenia did not exist prior to his 
entry into the military but began as a direct consequence of 
his experiences in service.  

By rating decision in November 1990, the RO determined that 
new and material evidence had not been submitted with which 
to reopen the claim of entitlement to service connection for 
a psychiatric disability.  The veteran appealed this decision  
to the Board.  The case was twice remanded by the Board to 
the RO for additional evidentiary development.  Thereafter, 
in a December 1997 appellate decision, the Board found that 
the evidence submitted by the veteran was new and material to 
his claim.  The claim was reopened and adjudicated de novo on 
the merits.  The Board further determined that the evidence 
supported a finding that the veteran's psychiatric disability 
had its onset during active duty and granted the service 
connection claim.

By rating action of July 1998, the RO implemented the 
favorable decision of the Board.  A 100 percent rating was 
assigned for schizophrenia, effective from November 2, 1990.  

In June 1999, the veteran filed a Notice of Disagreement with 
the assigned effective date.  He perfected his appeal with a 
timely Substantive Appeal containing his contentions which 
was received in December 1999.  Also received in December 
1999 was a copy of the September 1979 Board decision 
affirming a prior denial of entitlement to service connection 
for schizophrenia, a copy of a VA medical report showing his 
psychiatric hospitalization in July 1975 for treatment of 
schizophrenia, and a copy of a VA fee basis psychiatric 
therapy report dated in July 1987, showing treatment for 
schizophrenia.  

By rating action/Supplemental Statement of The Case dated in 
February 2000, the RO determined that an effective date prior 
to November 2, 1990 was not warranted for the grant of 
entitlement to service connection for schizophrenia.  This 
appeal followed.

Pertinent Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303(a) (2000).

Effective dates

The effective date of a grant of service connection is based 
upon a variety of factors, including the date of claim, date 
entitlement is shown and finality of prior decisions. 

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§3.400(r).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).

Analysis

Preliminary matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA specifically provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  VCAA, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]. 

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and finds that the 
development of this claim has proceeded in substantial 
accordance with the provisions of the new law.  

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 of the Act apply to any claim 
(1) filed on or after the enactment of the Act, i.e. November 
9, 2000, or (2) filed before the date of the enactment of the 
Act and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the effective date issue 
presently on appeal.  There is sufficient evidence of record 
with which may make an informed decision.  The Board has not 
identified any pertinent evidence which is not currently of 
record, and the veteran has not pointed to any such evidence. 

The Board further observes that the veteran has been informed 
in communications from the RO, such as the Statement of the 
Case, of the types of evidence which could be submitted by 
him in support of his claim.  He has been accorded ample 
opportunity to present evidence and argument in support of 
this claim.  In particular, the veteran has been provided 
with an opportunity to notify VA of the existence of any 
further information that would tend to substantiate his 
claim, but he has chosen not to do so.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's earlier 
effective date claim has been adjudicated by the RO under the 
same statutory and regulatory criteria which must be applied 
by the Board.  Accordingly, the Board does not believe that a 
remand for readjudication is required under the VCAA or 
otherwise. 

Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Discussion

The veteran maintains that an effective date prior to the 
currently-assigned date of November 2, 1990 should be 
assigned for the grant of service connection for 
schizophrenia.  In this regard, the veteran calls VA's 
attention to the fact that he had filed a claim for service 
connection for this disability in August 1971, shortly after 
his discharge from active duty on May 28, 1971, and has 
repeatedly applied to reopen the claim ever since then.  His 
contention, in essence, is that he interprets the regulations 
as providing an effective date for his award of service 
connection for schizophrenia to be the day following his 
separation from active service because his original claim was 
received by VA within one year after his separation from 
service.  He further contends that because service connection 
for schizophrenia has been granted by VA, he should therefore 
be retroactively awarded compensation effective from May 29, 
1971.  As will be discussed below, his contention appears to 
be based on a misinterpretation of the regulations governing 
effective dates as they apply to his case.  


The record shows that the veteran filed his original claim of 
entitlement to service connection for schizophrenia in August 
1971.  The veteran's claim was denied in an October 1972 
rating action.  The veteran initiated an appeal of the denial 
but failed to perfect it by filing a timely Substantive 
Appeal.  Accordingly, the unappealed RO decision became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2000).

Subsequently, the veteran's claim was reopened and denied on 
the merits in an RO decision dated in June 1976.  The 
decision was appealed, but was ultimately affirmed in a final 
Board decision dated in September 1979.  See 
38 U.S.C.A. §7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000) 
concerning the finality of Board decisions; see also 38 
C.F.R. § 20.1104 (2000), ("when a determination of the agency 
of original jurisdiction is affirmed by [the Board], such 
determination is subsumed by the final appellate decision.").  

An application filed by the veteran in March 1983 to reopen 
the claim was denied in an April 1984 RO decision for failure 
to submit new and material evidence.  The did not appeal this 
determination and the unappealed RO decision became final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).

On November 2, 1990, the veteran filed to reopen the claim 
based upon the submission of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  
Eventually, following a successful appeal to the Board, by 
rating action of July 1998 entitlement to service connection 
for schizophrenia was granted, effective from November 2, 
1990, the date of the successfully reopened claim. See 38 
C.F.R. § 3.400(r) and (q) (2000), discussed above.

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993).  The provisions of 38 C.F.R. § 
3.400(r) provide that the effective date for an award of 
service connection may be granted only from the date of a 
successful application to reopen the claim supported by new 
and material evidence, or the date entitlement arose, 
whichever is later.  In this case, the date of the veteran's 
successful application to reopen his claim of entitlement to 
service connection for a psychiatric disability was November 
2, 1990.    

The Board wishes to make it clear that the assignment of an 
effective under the circumstances presented in this case is 
governed by 38 C.F.R. § 3.400(q).  This is because the grant 
of service connection in this case occurred after the veteran 
had presented new and material evidence.  To the extent that 
the veteran contends that this case is governed by 38 C.F.R. 
§ 3.400(b), he is in error.  That section pertains the 
effective date of service connection granted pursuant to an 
initial claim.  As discussed in detail above, the veteran's 
initial claim, as well as several subsequent attempts to 
reopen that claim, was disallowed and cannot now be 
considered in assigning an effective date for service 
connection.

The veteran appears to rely on the fact that he has had a 
psychiatric illness during and since service.  This may be 
true, but as indicated above the regulation specifies the 
reason for the assignment of effective dates, which is 
generally based on the date a claim was filed.  The 
assignment of the effective date in this case is governed by 
that regulation, and is based on the November 2, 1990 filing 
date of the successfully reopened claim.  The date of onset 
and/or the length of the veteran's illness is not a basis for 
the assignment of the effective date under the circumstances 
presented here. 

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (1999); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992). An informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a) (1999).

In this case, there appears to have been no communication 
from the veteran to VA which can be interpreted as an 
application to reopen his claim for service connection for a 
psychiatric disability after the April 1984 rating action but 
before the November 2, 1990 claim to reopen.  The veteran has 
not pointed to any such communication, and the Board has 
identified none.

Conclusion

Under the applicable regulations discussed above, November 2, 
1990, the date of receipt of the veteran's successful 
application to reopen the claim of service connection for 
schizophrenia, is the properly assigned effective date for 
the service connection award.  An effective date prior to 
that date is denied.


ORDER

An effective date prior to November 2, 1990 for the award of 
service connection for schizophrenia is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

